Exhibit 3.2 BYLAWS OF VIVEVE MEDICAL, INC. , a Delaware Corporation May 9, 2016 Table of Contents Article I - Stockholders 4 1. Annual Meeting 4 2. Special Meetings 4 3. Notice of Meetings 4 4. Adjourned Meetings 5 5. Quorum 5 6. Voting and Proxies 5 7. Action at Meeting 5 8. Presiding Officer 5 9. Conduct of Meetings 6 Action without a Meeting 6 Stockholder Lists 6 Article II - Directors 7 1. Powers 7 2. Number and Qualification 7 3. Vacancies 7 4. Tenure 7 5. Removal 7 6. Meetings 7 7. Notice of Meetings 7 8. Quorum 8 9. Action at Meeting 8 Action by Consent 8 Article III - Officers 8 1. Enumeration 8 2. Election 8 3. Qualification 8 4. Tenure 8 5. Removal 9 6. Vacancies 9 7. Chairman and Vice Chairman of the Board of Directors 9 8. Chief Executive Officer 9 9. President 9 Vice Presidents and Assistant Vice Presidents 9 Treasurer and Assistant Treasurers 9 Secretary and Assistant Secretaries 10 Other Powers and Duties 10 Article IV - Capital Stock 10 1. Certificates of Stock 10 2. Transfers 11 3. Record Holders 11 4. Record Date 11 5. Lost Certificates 12 Article V - Indemnification 12 1. Definitions 12 2. Indemnification of Directors and Officers 13 3. Indemnification of Non-Officer Employees 14 4. Advancement of Expenses to Directors and Officers Prior to Final Disposition 14 5. Advancement of Expenses to Non-Officer Employees Prior to Final Disposition 15 6. Contractual Nature of Rights 15 7. Non-Exclusivity of Rights 16 8. Insurance 16 9. Other Indemnification 16 Merger or Consolidation 16 Article VI - Miscellaneous Provisions 16 1. Fiscal Year 16 2. Seal 16 3. Execution of Instruments 16 4. Voting of Securities 16 5. Resident Agent 17 6. Corporate Records 17 7. Dividends 17 8. Checks, Drafts or Orders 17 9. Amendments 17 Waiver of Notice 17 Conflict with Other Documents 18 Article VII - Offices 18 1. Registered Office 18 2. Other Offices 18 2 BYLAWS of VIVEVE MEDICAL, INC. (the “ Corporation ”) Article I - Stockholders 1. Annual Meeting . The annual meeting of stockholders shall be held for the election of directors each year at such place, date and time as shall be designated by the board of directors of the Corporation (the “Board of Directors”). Any other proper business may be transacted at the annual meeting. If no date for the annual meeting is established or said meeting is not held on the date established as provided above, a special meeting in lieu thereof may be held or there may be action by written consent of the stockholders on matters to be voted on at the annual meeting, and such special meeting or written consent shall have for the purposes of these Bylaws or otherwise all the force and effect of an annual meeting. 2.
